Allen, J.
delivered the opinion of the Court.
The Court is of opinion that the award of the arbitrators in the bill and proceedings mentioned, dated the 19th of December 1838, being in pursuance of the submission, and being final in its character, and being completed by the signature of the arbitrators, published to *404the parties and ready for delivery, the award was compíete and final, and the authority of the arbitrators was at an end. The Court is further of opinion, there was no mistake or misapprehension on the part of the arbitrators or either of them, as to the nature or contents of the award, when the same was signed and published as their final act; and though one of the arbitrators, after the termination of his authority, may upon reflection have supposed that the principles by which he was governed should have led him to a different result, such evidence is not of itself sufficient to set aside the award upon the ground of alleged mistake; it not appearing on the face of the award, or from some paper or document connected with or referred to by the award; and all mistake being denied by the other arbitrator. The Court is therefore of opinion that the decree of the Circuit court is erroneous ; and the same is reversed with costs to the appellant. And this Court proceeding to render such decree as the Court below ought to have rendered, the bill is dismissed, with costs to the defendant.
Decree reversed.